Citation Nr: 0815632	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  07-04 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in August 2007.  At the 
time of the hearing the veteran submitted VA outpatient 
treatment reports with a waiver of consideration by the 
agency of original jurisdiction (AOJ).  Consequently, he is 
not prejudiced by the Board's adjudication of his claims.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss 
attributable to his period of military service.

2.  The veteran does not have tinnitus attributable to his 
period of military service.





CONCLUSIONS OF LAW

1.  The veteran does not have bilateral hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claims on appeal 
has been accomplished.  Through a notice letter in July 2005, 
the veteran was notified of the legal criteria governing his 
claims and the evidence needed to substantiate his claims.  
The veteran has been afforded an opportunity to respond.  
Hence, the Board finds that the veteran has received notice 
of the information and evidence needed to substantiate his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Additionally, the veteran was 
requested to submit evidence in support of his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Additionally, the 
RO has provided the veteran notice with respect to effective 
dates and rating criteria provisions.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the veteran's 
service medical records and personnel records.  The veteran 
submitted private records and VA outpatient treatment 
records.  

The Board has considered the possibility of obtaining a 
medical opinion on whether the claimed disabilities are 
related to the alleged noise exposure in service.  See 38 
U.S.C.A. § 5103A(d), calling for an examination or opinion 
when necessary to make a decision on a claim.  The Board has 
also considered Charles v. Principi, 16 Vet. App. 370 (2002), 
wherein it was held that VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.

Unlike in Charles, however, the Board finds the veteran's 
reports of a continuity of symptomatology not credible, as he 
specifically denied experiencing such symptoms at separation.  
Thus, there is no credible evidence of a continuity of 
symptomatology between his claimed disabilities and service, 
and there is no evidence otherwise indicating a relationship 
between the claimed disabilities and service.  As will be 
discussed below, the veteran may be competent to describe 
symptoms, but he is not competent to offer any opinion as to 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Background

The veteran's service medical records (SMRs) show no 
complaint of hearing loss or tinnitus.  Audiometric testing 
obtained at the veteran's January 1968 entrance examination 
revealed puretone thresholds of 20, 0, and 15 decibels in the 
right ear, at 500, 2,000, and 4,000 Hertz, respectively, and 
20, 15, 0, and 15 decibels for the left ear, at 500, 1,000, 
2,000, and 4,000 Hertz, respectively.  Audiometric testing 
obtained at the veteran's January 1970 separation examination 
revealed puretone thresholds of 10, 0, 0, and 0 decibels in 
the right ear, at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively, and 15, 5, 0, and 10 decibels for the left ear, 
at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  In a 
report of medical history completed at separation, the 
veteran denied any history of hearing loss, ear trouble, or 
running ears.  Clinical evaluation of the veteran's ears at 
the veteran's separation examination was normal.  

A letter submitted from a Vet Center dated in May 2005 and VA 
outpatient treatment reports dated from September 2005 to 
September 2007 do not reveal any treatment, complaints, or 
diagnoses pertaining to hearing loss or tinnitus.  

The veteran testified at a Travel Board hearing in August 
2007.  He said he was exposed to loud noises while working as 
a heavy equipment operator for seven or eight months.  He 
reported that he was also exposed to loud noises from M-14 
rifles and pistols.  He said he experienced short-term 
hearing loss and tinnitus on one occasion in service.  He 
said he was not provided with hearing protection while in 
service.  The veteran testified that he has not been fitted 
with hearing aids.  He stated that after service he worked as 
a machinist in a machine shop and at a few other places but 
that he was furnished with hearing protection at all times.  
He claims that he has always had ringing in his ears.  He 
said his wife always tells him that he is hard of hearing.  

III.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2007).  

The veteran's hearing at his entrance and discharge from 
service was not considered to be defective by VA standards.  
He did not report tinnitus at any time in service or at his 
discharge from service.  Furthermore, the veteran failed to 
provide any evidence of current diagnoses of hearing loss as 
defined by 38 C.F.R. § 3.385.  In order for service 
connection to be granted for a claimed disability, there must 
be evidence of the current existence of such claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Absent current diagnoses of hearing loss, an award 
of service connection is not warranted for either disability.  

The Board is cognizant that the veteran is competent to 
report symptoms of hearing loss, and to describe experiencing 
ringing in his ears, and the Board believes that he is 
sincere to the extent that he reports currently experiencing 
such symptoms.  

However, with respect to his assertion that he has 
experienced such symptoms since service, the record reflects 
that he denied any hearing loss or ear trouble at separation.  
The Board has considered the holding of the United States 
Court of Appeals for the Federal Circuit held in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  However, in addition to a 
lack of documentation of complaints at separation or for many 
years after service, the record in this case also contains a 
specific denial of such symptomatology at separation.  For 
this reason, the Board finds the reports of a continuity of 
symptomatology not credible.

The preponderance of the evidence is against the claims of 
service connection for hearing loss and tinnitus.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claim of entitlement 
to service connection for PTSD can be reached.

Service connection for PTSD, requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f), Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV).  See generally Cohen v. 
Brown, supra; 38 C.F.R. § 4.125.

The veteran's service personnel records reveal that he served 
in Korea for the time period from May 1969 to March 1970.  
His DD214 indicates that his military occupation specialty 
(MOS) was a cook.  The personnel records also indicate that 
the veteran was a grader operator while serving in Korea in 
July 1969 with Company B, 76th Engineer Battalion.  

The veteran submitted a stressor statement received in 
September 2005.  He reported that in 1967 one of his 
classmates from vocational technical school died in Vietnam, 
while he was in basic training in March 1968 someone 
committed suicide in the barracks at Fort Knox, for the time 
period from June 1968 to May 1969 he was around many men who 
were emotionally traumatized, when he arrived in Korea in May 
1969 he moved into "tent city" and he was around men who 
used drugs, life in Korea was difficult because of the 
bitterly cold winter, mosquitoes, and access to showers only 
twice per week, while working near the demilitarized zone 
four men were ambushed and killed in the fall of 1969, and in 
the winter 1969 a man on guard duty shot himself in the foot.  

The veteran was notified by the RO in December 2005 that he 
needed to provide a two-month period in which he believed the 
alleged ambush that occurred at the demilitarized zone in 
Korea.  The RO also asked the veteran to indicate whether he 
witnessed the event or was involved in the event.  

The veteran subsequently provided testimony at a Travel Board 
hearing in August 2007 in which he indicated that in October 
1969 he was working with road graders and while traveling 
around he came upon some soldiers and there were three or 
four dead GI's.  He said they had been shot in the head and 
he noticed a 7th Infantry Division patch on their uniforms.  

The RO did not attempt to verify any of the veteran's claimed 
stressors because the veteran did not provide a specific two-
month time frame for his claimed stressors.  However, at the 
time of the Travel Board hearing he provided a month and year 
that the claimed ambush in Korea occurred.  In order to 
properly assess the veteran's claim for PTSD, the AMC should 
obtain to verify this incident, and the AMC should also 
obtain the morning reports and combat chronology for the 
veteran's unit, Company B, 76th Engineer Battalion for 
October 1969.

The Board notes that a clinical evaluation from a Vet Center 
dated in May 2005 revealed diagnoses of delayed onset 
chronic/severe PTSD, generalized anxiety disorder, and 
recurrent major depression.  The examiner failed to link the 
PTSD diagnosis to a verified stressor and the veteran did not 
specify a specific stressor capable of being verified at the 
time of the evaluation.  Furthermore, VA outpatient treatment 
reports also document diagnoses of PTSD and depression.  
However, the PTSD diagnosis was not linked to any verified 
stressor.  If a verified stressor is obtained, the veteran 
should be scheduled for a VA examination to determine whether 
he has PTSD as a result of a confirmed stressor.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the veteran 
to provide a detailed statement 
discussing any other alleged 
stressful incidents in service (to 
include specific names, places and 
dates) that have been identified in 
connection with his claimed PTSD.  
He should be informed of his 
personal responsibility and critical 
need to provide this information to 
support his claim.  This includes 
any helpful information such as 
statements from fellow servicemen 
who witnessed the incidents in 
question.  

2.  The AMC should ask the U. S. 
Army and Joint Services Records 
Research Center (JSRRC) to research 
available records for any unit 
historical, operations, or other 
reports, including command 
chronologies related to the 
veteran's unit, Company B, 76th 
Engineer Battalion for October 1969.

3.  The AMC should obtain the 
morning reports and combat 
chronologies for the veteran's unit 
in Korea, Company B, 76th Engineer 
Battalion for October 1969.  

4.  If there is proof of at least 
one stressor, schedule the veteran 
for a VA psychiatric examination to 
obtain a medical opinion indicating 
whether it is at least as likely as 
not that he has PTSD due to that 
stressor(s).  Notify the examiner 
that only those stressor(s) that 
was/were confirmed, or otherwise 
presumed confirmed, are to be 
considered.  If PTSD is diagnosed, 
the examiner must specify what 
specific stressor was the basis of 
the diagnosis.  Also ask that the 
examiner discuss the rationale for 
the medical opinion based on a 
review of the other relevant 
evidence in the claims file.

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If any report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2007).

5.  After undertaking any other 
development deemed appropriate, the 
AMC should consider the issue 
remaining on appeal in light of all 
information or evidence received.  
If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


